EXHIBIT 10.2



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF ANY STATE
AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACTS COVERING THIS WARRANT AND THE SECURITIES REPRESENTED
BY THIS WARRANT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACTS.

BIOLARGO, INC.

FORM OF WARRANT TO PURCHASE COMMON STOCK

WARRANT NO. W-xxx                             ISSUED: XXXX, 200    

THIS CERTIFIES THAT, for value received, SC Capital Partners, LLC (the
“Holder”), is entitled to subscribe for and purchase from BIOLARGO, INC., a
corporation organized under the laws of the state of Delaware (the “Company”),
subject to Section 1(b) hereof, commencing at the time periods prescribed herein
and ending at 5:00 p.m. California time on                     , 20        ,
XXXX shares (the “Shares”) of common stock, par value, $0.00067, of the Company
(the “Common Stock”). The exercise price for each Share subject to this Warrant
(the “Warrant Price”) is equal to $x.xx. The number of Shares and the Warrant
Price are subject to adjustment from time to time as provided in Section 4 of
this Warrant.

This Warrant is issued in connection with and as consideration for the
Convertible Note dated the date hereof and issued by the Company in favor of the
Holder, which Convertible Note has been issued pursuant the Holder’s investment
in the Company.

1.        Method of Exercise; Payment; Issuance of New Warrant.

(a)    The purchase right represented by this Warrant may be exercised by the
Holder, in whole or in part, subject to the limitation set forth below, and from
time to time, by (i) the surrender of this Warrant (with a notice of exercise in
the form attached hereto as Exhibit A, duly executed) at the principal office of
the Company and (ii) the payment to the Company, by check or wire transfer of
funds to an account specified in writing by the Company, of an amount equal to
the aggregate Warrant Price. The Shares so purchased, representing the aggregate
number of shares specified in the executed Exhibit A, shall be delivered to the
Holder within a reasonable time, not exceeding ten (10) business days, after
this Warrant shall have been so exercised. Upon receipt by the Company of this
Warrant at the office of the Company, in proper form for exercise and
accompanied by the amount equal to the aggregate Warrant Price, the Holder shall
be deemed to be the holder of record of the Shares issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Shares shall not then be actually
delivered to the Holder.

(b)    If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of such Shares, deliver to the Holder a new
Warrant evidencing the right to purchase the remaining Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant, or, at the request of Holder, appropriate notation may be made on this
Warrant which shall then be returned to Holder.

 

1



--------------------------------------------------------------------------------

2.        Stock Fully Paid; Reservation of Shares.    All Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be fully paid and nonassessable, and free from all preemptive rights,
taxes, liens and charges with respect to the issue thereof; provided, however,
that the Company shall not be required to pay any transfer taxes with respect to
the issue of shares in any name other than that of the registered holder hereof.
During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized, and reserved for the
purpose of the issue upon exercise of the purchase rights evidenced by this
Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant. The Company shall at all
times take all such action and obtain all such permits or orders as may be
necessary to enable the Company lawfully to issue such Common Stock as duly and
validly issued, fully paid and nonassessable shares upon exercise in full of
this Warrant.

3.        Fractional Shares.    No fractional shares of Common Stock will be
issued in connection with any exercise hereunder, but in lieu of such fractional
shares the Company shall make a cash payment therefor upon the basis of the Fair
Market Value of such Shares.

4.        Adjustment.    This Warrant shall be subject to adjustment from time
to time upon the occurrence of certain events, as follows:

(a)    Adjustment for Stock Splits and Combinations.    If the Company shall at
any time or from time to time after the date hereof effect a subdivision of the
outstanding Common Stock, the Warrant Price then in effect immediately before
that subdivision shall be proportionately decreased. If the Company shall at any
time or from time to time after the date hereof combine the outstanding Common
Stock, the Warrant Price then in effect immediately before the combination shall
be proportionately increased. Any adjustment under this subsection shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

(b)    Adjustment for Certain Dividends and Distributions.    In the event the
Company at any time or from time to time after the date hereof shall make or
issue a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Warrant Price shall be decreased as of
the time of such issuance, by multiplying the Warrant Price by a fraction:

 

  (x) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance; and

 

  (y) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance plus
the number of shares of Common Stock issuable in payment of such dividend or
distribution.

(c)    Adjustment of Number of Shares.    Upon each adjustment of the Warrant
Price pursuant to either Section 4(a) or 4(b) of this Warrant, the number of
shares of Common Stock purchasable upon exercise of this Warrant shall be
adjusted to the number of shares of Common Stock, calculated to the nearest one
hundredth of a share, obtained by multiplying the number of shares of Common
Stock purchasable immediately prior to such adjustment upon the exercise of the
Warrant by the Warrant Price in effect prior to such adjustment and dividing the
product so obtained by the new Warrant Price.

 

2



--------------------------------------------------------------------------------

(d)    Adjustment for Reclassification, Exchange and Substitution.    If the
Common Stock issuable upon the exercise of this Warrant are changed into the
same or different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination provided for in Section 4(a) above, a dividend or distribution
provided for in Section 4(b) above, or a reorganization, merger, consolidation
or sale of assets, provided for in Section 4(e) below), then and in any such
event the Holder shall have the right thereafter to exercise this Warrant into
the kind and amount of stock and other securities receivable upon such
recapitalization, reclassification or other change, by holders of the number of
shares of Common Stock for which this Warrant might have been exercised
immediately prior to such recapitalization, reclassification or change.

(e)    Reorganization, Mergers, Consolidations or Sales of Assets.    If at any
time or from time to time there is a capital reorganization of the Common Stock
(other than a subdivision or combination provided for in Section 4(a) above, a
dividend or distribution provided for in Section 4(b) above, or a
reclassification or exchange of shares provided for in Section 4(d) above) or a
merger or consolidation of the Company with or into another entity, or a sale of
all or substantially all of the Company’s properties and assets to any other
person or entity, then, as a part of such reorganization, merger, consolidation
or sale, provision shall be made so that the Holder shall thereafter be entitled
to receive upon exercise of this Warrant the number of shares of stock or other
securities, money or property of the Company, or of the successor entity
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. The Company shall not effect any
reorganization, merger, consolidation or sale unless prior to the consummation
thereof each entity or person (other than the Company) that may be required to
deliver any cash, securities or other property upon the exercise of this Warrant
shall assume, by written instrument delivered to the Holder, the obligation to
deliver to the Holder such cash, securities or other property as in accordance
with the foregoing provisions the Holder may be entitled to receive. The
foregoing provisions of this Section 4(e) shall similarly apply to successive
reorganizations, mergers, consolidations and sales.

(f)    No Impairment.    The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section and in
the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the Holder against dilution or other
impairment. Without limiting the generality of the foregoing, the Company will
not issue any capital stock of any class which is preferred as to dividends or
as to the distribution of assets upon the voluntary or involuntary dissolution,
liquidation or winding up of the Company.

(g)    Notice of Adjustments.    Whenever this Warrant shall be adjusted
pursuant to this Section 4, the Company shall make a certificate signed by an
officer of the Company setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the new Warrant Price and the type or the number
of Shares purchasable after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by first class mail, postage prepaid)
to the Holder.

 

3



--------------------------------------------------------------------------------

  5. The Company’s Obligation to Make Payments.

(a)    Dividends and Distributions.    In the event the Company at any time or
from time to time after the date hereof shall make or issue a dividend or other
distribution, whether payable in cash, securities or other property of the
Company, with respect to any of its capital stock for which an adjustment is not
made pursuant to Section 4 of this Warrant, then and in each such event, the
Company shall concurrently make a cash payment to the Holder equal to the
product of (i) the quotient obtained by dividing (x) the amount of cash plus the
fair value of any property or securities distributed by (y) the number of shares
of Common Stock outstanding on the record date for such dividend or distribution
and (ii) the number of Shares on such record date.

(b)    Redemption of Capital Stock.    In the event the Company at any time or
from time to time after the date hereof shall repurchase or redeem any of its
capital stock or any rights, including without limitation, options, warrants or
other convertible or exchangeable securities, to acquire such capital stock,
then and in each such event, the Company shall concurrently make a cash payment
to the Holder equal to the product of (i) the quotient obtained by dividing
(x) the aggregate amount of cash and the aggregate fair value of any property
paid out by the Company in connection with any such repurchase or redemption by
(y) the number of shares of Common Stock outstanding on a fully diluted basis
immediately after such repurchase or redemption and (2) the number of Shares.

 

  6. Notice of Record Date.    In the event:

 

  (1) that the Company declares a dividend (or any other distribution) on any of
its capital stock (including without limitation, its Common Stock);

 

  (2) that the Company repurchases or redeems any of its capital stock
(including without limitation, its Common Stock) or any rights to acquire such
capital stock;

 

  (3) that the Company subdivides or combines its outstanding shares of Common
Stock;

 

  (4) of any reclassification of the Common Stock, or of any consolidation,
merger or share exchange of the Company into or with another entity, or of the
sale of all or substantially all of the assets of the Company;

 

  (5) of the involuntary or voluntary dissolution, liquidation or winding up of
the Company; or

 

  (6) of any offer of its Common Stock or any rights to acquire such Common
Stock for consideration paid per share of Common Stock less than the Warrant
Price then in effect.

then the Company shall notify the Holder at least 30 days prior to the date
specified in (A), (B) or (C) below, in writing stating:

(A)        the record date of such dividend, distribution, repurchase,
redemption, subdivision or combination, or, if a record is not to be taken, the
date as to which the holders of Common Stock of record to be entitled to such
dividend, distribution, repurchase, redemption, subdivision or combination are
to be determined;

 

4



--------------------------------------------------------------------------------

(B)        the date on which such reclassification, consolidation, merger, share
exchange, sale, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution or winding up; or

(C)        the date on which such offering of its Common Stock or any rights to
acquire such Common Stock for consideration paid per share of Common Stock less
than the Warrant Price is expected to become consummated.

 

  7. Compliance with Securities Act; Disposition of Warrant or Common Stock.

(a)    Compliance with Securities Act.    The Holder, by acceptance hereof,
agrees that this Warrant and the Shares to be issued upon exercise hereof are
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Warrant or any Common Stock to be issued upon exercise
hereof except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the “Act”). All Shares issued upon exercise
of this Warrant (unless registered under the Act or sold or transferred pursuant
to Rule 144 promulgated under the Act) shall be stamped or imprinted with a
legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES ACTS OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACTS COVERING THIS SECURITY OR
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACTS.”

(b)    Disposition of Warrant or Shares.    Subject to the terms and conditions
of this Warrant and applicable securities laws, this Warrant and the rights
represented by this Warrant may be transferred, assigned or pledged, in whole or
in part with prior written notice to the Company. Any transfer shall be
accompanied by the Notice of Transfer form attached hereto as Exhibit B.

(c)    Piggyback Registration Rights; No Demand Registration Rights.

(i)    The Holder of this Warrant shall have the right (a “Piggyback
Registration Right”) to have the Shares issued or issuable upon exercise of this
Warrant included, at the option of the Holder and upon the Holder’s request, in
a registration statement (other than a registration statement on Form S-4 or S-8
or similar or successor form) (an “Eligible Registration Statement”) filed by
the Company with the Securities and Exchange Commission (the “SEC”). Under no
circumstances may the Holder of this Warrant demand that the Company file such
an Eligible Registration Statement, nor does the Company have an obligation to
file an Eligible Registration Statement with the SEC at any time or ever. The
number of Shares subject to the Piggyback Registration Right (“Registrable
Shares”) is subject to reduction or elimination (a “Registration Clawback”), in
whole or in part, if the Company’s underwriter or placement agent, or the
Company’s Board of Directors acting in good faith, determines that the inclusion
of some or all of the Registrable Shares in such Eligible Registration Statement
would not be in the best interests of the Company or the proposed offering being
registered on such Eligible Registration Statement.

 

5



--------------------------------------------------------------------------------

(ii)    The Company shall provide reasonable written notice (a “Registration
Notice”) to the Holder pursuant to Section 11 of this Warrant when it determines
to file an Eligible Registration Statement, requesting whether the Holder wishes
to include any or all of the Shares issued or issuable upon exercise of this
Warrant in such Eligible Registration Statement. The Holder shall have five
(5) business days after receipt of a Registration Notice to respond in writing
as to whether the Holder requests the registration of a stated number of
Registrable Shares in the Eligible Registration Statement (the “Holder’s
Registration Request”); if the Holder does not respond within such period of
time, the Piggyback Registration Right shall be deemed waived for that Eligible
Registration Statement . If the Company receives a Holder’s Registration Request
on a timely basis, the Company shall determine whether the conditions for a
Registration Clawback exist and shall promptly notify the Holder in writing how
many, if any, Registrable Shares will be included in the Eligible Registration
Statement.

(iii)    The Piggyback Registration Right provided herein shall lapse and be of
no further force and effect upon the sooner to occur of the following: (A) the
sale or other disposition by the Holder of all of the Shares issued or issuable
upon exercise of this Warrant or (B) the ability of the Holder to sell the
Shares issued or issuable upon exercise of this Warrant pursuant to then current
provisions of Rule 144 promulgated under the Securities Act of 1933, as amended
(or any successor Rule of the SEC).

8.        Rights as Shareholders.    The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.

9.        Representations and Warranties.    The Company represents and warrants
to the Holder as follows:

(a)    This Warrant has been duly authorized and executed by the Company and is
a valid and binding obligation of the Company enforceable in accordance with its
terms;

(b)    The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable;

(c)    The rights, preferences, privileges and restrictions granted to or
imposed upon the Shares and the holders thereof are as set forth in the
Company’s Certificate of Incorporation;

(d)    The execution and delivery of this Warrant are not, and the issuance of
the Shares upon exercise of this Warrant in accordance with the terms hereof
will not be, inconsistent with the Company’s Articles of Incorporation or
by-laws, do not and will not contravene any law, governmental rule or
regulation, judgment or order applicable to the Company, and, except for
consents that have already been obtained by the Company, do not and will not
conflict with or contravene any provision of, or constitute a default under, any
indenture, mortgage, contract or other instrument of which the Company is a
party or by which it is bound or require the consent or approval of, the giving
of notice to, the registration with or the taking of any action in respect of or
by, any federal, state or local government authority or agency or other person;
and

 

6



--------------------------------------------------------------------------------

10.        Modification and Waiver.    This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

11.        Notices.    Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered to the applicable party at
its address specified opposite its signature below, or at such other address as
shall be designated by such party in a written notice to the other. All such
notices and communications shall, when mailed, telegraphed, telexed, telecopied
or cabled or sent by overnight courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier.

12.        Descriptive Headings.    The descriptive headings of the several
sections of this Warrant are inserted for convenience only and do not constitute
a part of this Warrant.

13.        Governing Law.    THIS WARRANT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA.

14.        Binding Effect on Successors.    This Warrant shall be binding upon
any entity succeeding the Company by merger, consolidation or acquisition of all
or substantially all of the Company’s assets, and all of the obligations of the
Company relating to the Common Stock issuable upon the exercise of this Warrant
shall survive the exercise, and termination of this Warrant and all of the
covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the Holder.

15.        Severability.    In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

16.        Lost Warrants or Stock Certificates.    The Company covenants to the
Holder that upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant or any stock
certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
delivered by its duly authorized officer on the day and year first above
written.

 

BIOLARGO, INC. By:     Name:   Dennis Calvert, President Address:  

2603 Main Street, Suite 1155

Irvine, California 92614

Attention: Dennis Calvert

Facsimile: 949/666-7297

 

ACKNOWLEDGED AND ACCEPTED: By:    

Print Name:    

Address:            

Federal ID

or Social Security No.

   

 

8



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

TO: BIOLARGO, INC.

(1)        The undersigned hereby elects to purchase                      shares
of Common Stock of BIOLARGO, INC. (the “Company”) pursuant to the terms of the
attached Warrant, and, unless such Warrant allows the exercise to be “cashless,”
tenders herewith payment of the Warrant Price for such shares in full.

(2)        The undersigned represents and warrants to the Company that, as of
the date hereof, the undersigned is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Exchange Act of
1934, as amended.

(3)        Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below:

 

  (Name)   (Name)

 

(4)        Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:

 

  (Name)   (Address)   (Federal ID or Social Security No.)   (Signature)  
(Date)



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF TRANSFER

(To be signed only upon transfer of Warrant and subject to other conditions of
this Warrant)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                                         

                                                                      the right
represented by the attached Warrant to purchase                      shares of
the Common Stock of BIOLARGO, INC., to which the attached Warrant relates, and
appoints                                          as Attorney-in-fact to
transfer such right on the books of BIOLARGO, INC., with full power of
substitution in the premises.

The undersigned understands that any transfer of the attached Warrant is subject
to full compliance with Federal and applicable state securities laws and other
requirements, which requirements shall be determined and which issues shall be
decided by BIOLARGO, INC., in its sole and absolute discretion, prior to
consenting to and recognizing such transfer.

 

Dated:                                                          

 

  (Signature must conform in all respects to the name of the Holder as specified
on the face of the Warrant)     (Address)

 

Signed in the presence of:                                        
                                     